OPINION — AG — ** SUPPLEMENTAL APPROPRIATION — COUNTY ** QUESTION: CAN THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY MAKE A SUPPLEMENTARY ESTIMATE AND PROVIDE FOR A SUPPLEMENTARY APPROPRIATION WHEN THERE ARE AMPLE FUNDS IN SLIGHT TO PAY ANY EXPENDITURES MADE UNDER SUCH APPROPRIATION REGARDLESS OF THE TIME DURING THE FISCAL YEAR THAT THE NEED ARISES FOR THE APPROPRIATION ? — THE SUPPLEMENTAL APPROPRIATION MAY BE MADE BY THE COUNTY EXCISE BOARD NOW, OR AT ANY OTHER TIME DURING THIS FISCAL YEAR THAT A NEED ARISES. CITE: 68 O.S. 292 [68-292], 69 O.D. 24101 (J. H. JOHNSON)